— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Murray, J.), rendered December 1, 1982, convicting him of murder in the second degree, reckless endangerment in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We note that sufficient proof was adduced as to the defendant’s guilt so as to allow a rational juror to find the essential elements of the crimes charged beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307; People v Contes, 60 NY2d 620; People v Herriot, 110 AD2d 851).
The defendant’s remaining contentions are either unpreserved for review or without merit. Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.